DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm. These goals include “determining a pressure of each of the different gases to flow a desired ratio”, “determining a conversion factor based upon the pressure of each of the different gases and a physical property of each of the different gases” and “derive a 
Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm. These goals include “determining a conversion factor based upon the ratio of each of the different gases and a physical property of each of the different gases” and “derive a calibration curve”. As stated is MPEP 21811 (II)(B): "a rejection under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242."
Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm. These goals include “determining a conversion factor based upon the ratio of each of the different gases and a physical property of each of the different gases” and “derive a calibration curve”. As stated is MPEP 21811 (II)(B): "a rejection under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm. These goals include “determining a pressure of each of the different gases to flow a desired ratio”, “determining a conversion factor based upon the pressure of each of the different gases and a physical property of each of the different gases” and “derive a calibration curve”.
Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm. These goals include “determining a conversion factor” and “derive a calibration curve”.
Claims 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  While the application describes a 
Response to Arguments
Applicant argues that there is an algorithm in sentence form somewhere with in paragraphs [0030]-[0032] of a publication of the application, and seems to allude to the sentence “In an alternate embodiment, the system could operate in a continuous mode where the pressure of O2, Cl2 and Ar is adjusted such that their ratios will deliver 25/25/50% of mixture, and the control pressure of the orifice 
could be then be adjusted to a lower number to achieve differential pressure across the flow path and maintain accurate mixed flow.  One example being 15 psia, 15 psia, 30 psia, and outlet pressure is 7 psia to deliver a certain flow.”  However, this does not explain how in general to determine the gas pressures.  
Paragraph [0038] says concerning conversion factor “In various embodiments, the partial pressure may be used to derive a conversion factor.” However partial pressure is not “the pressure” currently required by claim 1, nor is it “the ratio” required by claims 7 and 13.  Also, the
Paragraph [0039] says “A conversion factor is derived using the relative density of the individual gases and the knowledge of the concentration of the individual gases in the gas mixture.  The knowledge of the concentration of the individual gases in the gas mixture could be determined by knowing the actual concentration or could be determined based on knowing the partial pressure.”  However partial pressure or actual concentration is not “the pressure” currently required by claim 1, nor is it “the ratio” required by claims 7 and 13.  
Also, the vague discussions in [0038] and [0039] is not a specific algorithm.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774